FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 9, 2021

                                      No. 04-21-00171-CV

                                    Leticia RODRIGUEZ,
                                   Appellant/Cross-Appellee

                                                v.

                           Lydia RODRIGUEZ and Robert Pereida,
                                 Appellees/Cross-Appellants

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19456
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
       On July 1, 2021, we ordered appellant/cross-appellee Leticia Rodriguez and
appellees/cross-appellants Lydia Rodriguez and Robert Pereida to file advisories stating which, if
any, volumes of the reporter’s record from which court reporters they have requested, along with
proof of payment.
         Appellant/cross-appellee Leticia Rodriguez filed a letter stating she only requested the
trial transcript and the motion to enter judgment hearing transcript from court reporter Judy
Stewart, and that she has not requested transcripts from any other court reporter.
Appellant/cross-appellee Leticia Rodriguez also provided proof of payment to court reporter
Judy Stewart. Appellees/cross-appellants Lydia Rodriguez and Robert Pereida filed a letter
stating that they have not requested trial transcripts from any court reporter and intend to only
rely upon the clerk’s record.
        The requested portions of the reporter’s record from court reporter Judy Stewart were
filed on August 5, 2021. It is ORDERED that appellant/cross-appellee Leticia Rodriguez’s brief
is due on or before Tuesday, September 7, 2021. See TEX. R. APP. P. 38.6(a).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court